                  Case 1:21-cr-00097-DAD-BAM Document 77 Filed 06/09/21 Page 1 of 1
                                      IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                Plaintiff,
                                                           CASE NO: 1:21-CR-00097-DAD-BAM
                        v.

SCOTT GORDON JAMES,

                               Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      Scott Gordon James (CDCR BN5660)
 Detained at            North Kern State Prison
 (custodian):
 Detainee is:           a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: 21 U.S.C. §§ 841(a)(1), 846
                   or   b.)    ☐ a witness not otherwise available by ordinary process of the Court
                                  ___________________
 Detainee will:         a.)       ☐ ___________________
                                    return to the custody of detaining facility upon termination of proceedings
                   or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is
                                    ____________
                                      currently being served at the detaining facility

      Appearance is necessary forthwith for arraignment on criminal indictment in the Eastern District of California.

                        Signature:                                /s/ LAURA JEAN BERGER
                        Printed Name & Phone No:                  AUSA Laura Jean Berger (559-365-1523)
                        Attorney of Record for:                   United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum

        The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, forthwith, and any further proceedings to be had in this cause, and at
the conclusion of said proceedings to return said detainee to the above-named custodian.


 Dated:       Jun 8, 2021
                                                               Honorable Stanley A. Boone
                                                               U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s)                                                                                    ☒Male      ☐Female
 Booking or CDC #:       CDCR BN5660                                                       DOB:       Jan. 20, 1974
 applicable):
 Facility Address:       2737 W. Cecil Ave., Delano, CA 93215                              Race:      White
 Facility Phone:         (661) 721-2345                                                    FBI#:      410521WA3

                                                   RETURN OF SERVICE

 Executed on:
                                                               (signature)
